Citation Nr: 0617751	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to September 
1970, and from June 1971 to May 1975.  In March 1976, the RO 
determined that the character of discharge of the veteran's 
latter period of active duty was under dishonorable 
conditions, thereby disqualifying him for benefits based on 
that period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision that, in pertinent 
part, denied service connection for hepatitis C.  In February 
2005, the Board remanded the veteran's claim for additional 
evidentiary development, and to ensure compliance with the 
VA's duties to notify and assist.

The Board notes that the veteran's appeal initially included 
the issue of service connection for post-traumatic stress 
disorder.  In December 2005, the RO granted service 
connection for PTSD, thereby resolving the veteran's appeal 
of that issue.


FINDINGS OF FACT

There is competent evidence reflecting a diagnosis of 
hepatitis C linked to the veteran's military service from 
July 1966 to September 1970.


CONCLUSION OF LAW

Hepatitis C was incurred in service. 38 U.S.C.A. §§ 1110,  
1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
hepatitis C.  Specifically, he alleges that this condition is 
the result of his inservice exposure to high risk sexual 
activity, malaria, and tattoos.

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for hepatitis C.  The service medical records show 
no diagnosis or treatment in service for hepatitis C.  The 
veteran was diagnosed with hepatitis C in 2001.

In October 2005, a VA examination for the liver was 
conducted.  The examination report noted that the VA examiner 
had reviewed the veteran's claims folder.  Based upon his 
review of the record, and physical examination of the 
veteran, the VA examiner opined that the veteran currently 
has hepatitis C, diagnosed in 2001, and that this condition 
is "as likely as not service related."  He pointed to the 
veteran's in-service high risk sexual activity and tattoos as 
supporting this conclusion.  

During his VA examination, the veteran reported having a 
tattoo done by his friend on his right upper arm while 
serving in Vietnam, which would be during his first period of 
service  The veteran's service medical records are silent as 
to any notations regarding this or any tattoo.  The Board 
notes, however, that the enlistment examination for the 
veteran's second period of service, performed in May 1971, 
noted an abnormal identifying body mark, scar or tattoo, but 
failed to identify it more specifically.  The Board further 
notes that the service medical records from his first period 
of service show treatment for gonorrhea and penile warts.  
Thus, there is some objective evidence of record supporting 
the conclusion reached by the VA examiner.

The Board observes there is evidence of record which cuts 
against the conclusion reached by the VA examiner, including 
many high risk activities following the veteran's first 
period of active duty service.  Nonetheless, the VA examiner 
indicated that he had reviewed the veteran's claims folder 
pursuant to his examination.  There are no contrary medical 
opinions of record; and the Board is not free to make its own 
independent medical determination.  Accordingly, resolving 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for hepatitis C is warranted. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As the Board has fully granted the veteran's claim for 
service connection, a detailed discussion of the VA's duties 
to assist and notify is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate on these two elements, lack of notice 
will not be unfair to the veteran in this case because the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


